PER CURIAM.
Appellant was adjudicated guilty of robbery, conspiracy, and possession of a firearm in the commission of a felony. He received sentences of twenty-five years on the robbery, five years on the conspiracy, and five years on the possession of a firearm in the commission of a felony count.
On authority of Cone v. State, 285 So.2d 12 (Fla.1973), we reverse the imposition of a sentence on the firearm count and remand with directions that the sentence below be amended by eliminating therefrom that part imposing a sentence of five years on this count. In all other respects the judgments and sentences are affirmed.
McNULTY, C. J., and BOARDMAN and GRIMES, JJ., concur.